Order filed December 3, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00605-CV
                                    ____________

                          EDDIE JENKINS, Appellant

                                        V.

   INVENTION RESOURCE INTERNATIONAL AND EMERY TRACY,
                           Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-04487

                                    ORDER

      Appellant’s brief was due October 30, 2015. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 18,
2015, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                    PER CURIAM